Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:

    PNG
    media_image1.png
    587
    655
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    603
    658
    media_image2.png
    Greyscale
.
    PNG
    media_image3.png
    145
    583
    media_image3.png
    Greyscale

None of the prior art references of record disclose the claimed positive photoresist composition comprising said binder comprising a polymer resin having a first repeating unit having an alkali-soluble functional group and an acrylate-based resin having a second repeating unit, an oligomer compound having a functional group in which at least one protecting group is introduced; and a photoacid generator, wherein the oligomer comprises the same first repeating unit as in the polymer resin of the same second repeating unit as in the acrylate-based resin and wherein a chain transfer agent represented by Chemical Formula 4 is introduced to the end of the repeating unit contained in the oligomer compound.  The presence of the chain transfer agent on the oligomer and the oligomer compound of Chemical formula (5) in claims 9 and 12 is not disclosed in any of the prior art references of record too.
Claims 11 and 19 are rejoined in view of In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed. Cir. 1995) which sets precedent that if the product is found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
Accordingly, claims 1-5 and 7-19 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
July 26, 2022